Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 17, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  144239(98)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 144239
  v                                                                 COA: 293284
                                                                    Wayne CC: 08-013700-FC
  VAUGHN MITCHELL,
             Defendant-Appellee.
  _____________________________________


         On order of the Chief Justice, the motion by plaintiff-appellee for extension to July
  11, 2012 of the time for filing their supplemental brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 17, 2012                       _________________________________________
                                                                               Clerk